PER CURIAM.
We granted a rehearing in this matter to award interest as authorized by La.R.S. 33:2718A(1) and (2) and La.C.C.P. article 1921 on the refund owed Tenneco Oil Company by defendant, Jack Stephen, in his capacity as ex-officio tax collector for the Parish of St. Bernard, Louisiana.
Furthermore, judicial interest will accrue on any amount outstanding by this judgment, as amended, until paid.
For the foregoing reasons, we again reverse the trial court’s judgment and award Tenneco a refund of overpaid taxes in the amount of $267,196.03 together with prejudgment interest thereon in accordance with La.R.S. 33:2718A(1) and (2) and with legal interest thereon from date of this judgment until paid. All costs of the appeal to be assessed to defendant.

REVERSED AND RENDERED.